TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00081-CR


John Richard Liles, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 52,853, HONORABLE C. W. DUNCAN, JR., JUDGE PRESIDING






After pleading guilty, appellant John Richard Liles was convicted of impersonating
a public servant and sentenced to imprisonment for seven years.  The clerk's record contains a
written waiver of appeal signed by appellant, his attorney, and the trial judge.  This document, which
reflects a knowing and voluntary waiver of the right to appeal, was signed on the day sentence was
imposed in open court.  A defendant who knowingly and intelligently waives his right to appeal may
not thereafter appeal without the consent of the trial court.  Ex parte Dickey, 543 S.W.2d 99 (Tex.
Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State,
516 S.W.2d 680 (Tex. Crim. App. 1974).  The record indicates that the trial court expressly denied
permission to appeal.


The appeal is dismissed.


  
				David Puryear, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   March 7, 2002
Do Not Publish